                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA


                                     MEMORANDUM

Honorable Troy L. Nunley                                RE: Leslie Leggett II
United States District Judge                            Docket Number: 2:15CR00185
Sacramento, California                                  Warrant Recall Request

Your Honor:

On July 25, 2019, a Petition for a Warrant was filed for the above-named offender as he failed to
report to our office upon the commencement of his term of supervision. On September 30, 2019,
this officer spoke with United States Probation Officer Mark Unlap from the Northern District of
California (NDCA) who reported that the residential community corrections center, GEO
Reentry, Inc., requested supervision in the NDCA as part of Mr. Leggett’s release plan once his
time was served. However, they failed to inform our office of this request. Officer Unlap
reported that Mr. Leggett II has been under the supervision of the Northern District of California
since his release. He further noted the offender is living in Berkeley, where he is also employed.
Officer Unlap stated Mr. Leggett II is in compliance with his court ordered conditions and is
requesting a transfer of jurisdiction pending the active warrant being recalled. Therefore, it is
requested the Warrant issued by Your Honor on July 25, 2019, be recalled. Additionally, is it
requested that jurisdiction of this case be transferred to the Northern District of California. This
officer has made contact with the government who does not object to the above requests.


                                                        Respectfully Submitted:



                                                        Gelareh Farahmand
                                                        Senior United States Probation Officer

Dated: September 30, 2019
       Sacramento, California


                                                        Reviewed by:



                                                        George A. Vidales
                                                        Supervising United States Probation Officer
RE: Leslie Leggett II
Docket Number: 2:15CR00185
Warrant Recall Request




                                   ORDER OF THE COURT

X     Warrant issued on July 25, 2019 has been recalled.


☐      Other:



October 1, 2019
Date                                          Honorable Troy L. Nunley
                                              United States District Judge


cc:    Roger Yang
       Assistant United States Attorney

       Rachelle Barbour
       Defense Counsel
